     Case 2:19-cv-02043-JAM-AC Document 24 Filed 08/24/20 Page 1 of 1

 1                                    UNITED STATES DISTRICT COURT
 2                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4    PETER STROJNIK, SR.,                              No. 2:19-cv-02043 JAM AC PS
 5                       Plaintiff,
 6           v.                                         ORDER
 7    WICKSTROM HOSPITALILTY, LLC,
 8                       Defendants.
 9

10          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

11   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

12          On July 8, 2020, the magistrate judge filed findings and recommendations herein which

13   were served on all parties and which contained notice to all parties that any objections to the

14   findings and recommendations were to be filed within twenty-one days. ECF No. 23. Neither

15   party has filed objections to the findings and recommendations.

16          The court has reviewed the file and finds the findings and recommendations to be

17   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

18   ORDERED that:

19          1. The findings and recommendations filed July 8, 2020, are adopted in full;

20          2. Defendant’s motion to dismiss (ECF No. 20) is GRANTED and that this case is

21   DISMISSED with leave to amend. Plaintiff may file a Second Amended Complaint within

22   twenty-one (21) days of this order.

23
     DATED: August 24, 2020
24
                                                   /s/ John A. Mendez____________              _____
25

26                                                 UNITED STATES DISTRICT COURT JUDGE

27

28
                                                       1
